UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2016 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-22873 ARCA BIOPHARMA, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-3855489 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification Number) 11080 CirclePoint Road, Suite 140, Westminster, CO (Address of Principal Executive Offices) (Zip Code) (720) 940-2200 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class NumberofSharesOutstanding Common Stock $0.001 par value On November 10, 2016: 9,082,366 ARCA BIOPHARMA, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2016 PAGE PartI Financial Information Item1. Financial Statements (unaudited) 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures about Market Risk 20 Item4. Controls and Procedures 20 PartII Other Information Item1. Legal Proceedings 21 Item1A. Risk Factors 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item3. Defaults Upon Senior Securities 41 Item4. Mine Safety Disclosures 41 Item5. Other Information 41 Item 6. Exhibits 42 Signature 43 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ARCA BIOPHARMA, INC. BALANCE SHEETS (Unaudited) September 30, December 31, (in thousands, except share and per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities — Other current assets Total current assets Marketable securities — Property and equipment, net 69 28 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and employee benefits Accrued expenses and other liabilities Total current liabilities Deferred rent, net of current portion 43 — Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.001 par value; 100 million shares authorized at September 30, 2016 and December 31, 2015; 9,080,703 and 9,051,217 shares issued and outstanding at September 30, 2016 and December 31, 2015, respectively 9 9 Additional paid-in capital Accumulated other comprehensive income (6 ) — Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Financial Statements 3 ARCA BIOPHARMA, INC. STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in thousands, except share and per share amounts) Costs and expenses: Research and development $ General and administrative Total costs and expenses Loss from operations ) Interest and other income 53 4 7 Interest expense — (1 ) — (4 ) Net loss $ ) $ ) $ ) $ ) Change in unrealized loss on marketable securities ) — (6 ) — Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying Notes to Financial Statements 4 ARCA BIOPHARMA, INC. STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) Stockholders’ Equity Additional Accumulated Other Common stock Paid-In Comprehensive Accumulated Shares Amount Capital Income Deficit Total (in thousands, except share and per share amounts) Balance, December 31, 2014 $ 3 $ $ — $ ) $ Issuance of common stock for cash, net of offering costs 6 — — Issuance of common stock upon vesting of Restricted Stock Units — Adjustment for fractional shares ) — Share-based compensation — Net loss — ) ) Balance, December 31, 2015 9 — ) Issuance of common stock upon vesting of Restricted Stock Units — Share-based compensation — Change in unrealized loss on marketable securities — — — (6 ) — (6 ) Other — — 11 — — 11 Net loss — ) ) Balance, September 30, 2016 $ 9 $ $ (6 ) $ ) $ See accompanying Notes to Financial Statements 5 ARCA BIOPHARMA, INC. STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, (in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 17 14 Amortization of other assets Amortization of premiums and discounts on marketable securities — Share-based compensation Change in operating assets and liabilities: Other current assets ) Other assets ) ) Accounts payable ) Accrued compensation and employee benefits ) ) Accrued expenses and other liabilities Other (5 ) (3 ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment (8 ) (9 ) Purchases of marketable securities ) — Proceeds from maturities of marketable securities — Net cash used in investing activities ) (9 ) Cash flows from financing activities: Proceeds from the issuance of common stock — Common stock offering costs — ) Repayment of principal on vendor finance agreement — ) Net cash provided by financing activities — Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ — $ 4 Supplemental disclosure of noncash investing and financing transactions: Common stock offering costs accrued but not yet paid $ ) $ 69 Change in unrealized loss on marketable securities $ (6 ) $ — Leasehold improvement lease incentive $ 48 $ — See accompanying Notes to Financial Statements 6 ARCA BIOPHARMA, INC. NOTES TO FINANCIAL STATEMENTS (unaudited) (1) The Company and Summary of Significant Accounting Policies Description of Business ARCA biopharma, Inc., or the Company or ARCA, a Delaware corporation, is headquartered in Westminster, Colorado. The Company is a biopharmaceutical company principally focused on developing genetically-targeted therapies for cardiovascular diseases. The Company’s lead product candidate, Gencaro™ (bucindolol hydrochloride), is a pharmacologically unique beta-blocker and mild vasodilator that ARCA is evaluating in a clinical trial for the treatment of atrial fibrillation (AF) in patients with heart failure with reduced left ventricular ejection fraction (HFREF). The Company has identified common genetic variations in receptors in the cardiovascular system that it believes interact with Gencaro’s pharmacology and may predict patient response to the drug.
